Citation Nr: 0403992	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-03 549	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel




INTRODUCTION

The veteran had recognized active military service from 
August 1944 to March 1946.  He died on June [redacted], 1992.  The 
appellant is his surviving spouse.

This appeal arises from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  In this decision, 
the RO denied the appellant's claim for entitlement to 
service connection for the cause of the veteran's death.


REMAND

In a VA Form 9 (Appeal to Board of Veterans' Appeals) 
received in November 2002, the appellant requested a hearing 
before the Board of Veterans' Appeals (Board) sitting at its 
central office in Washington, D.C.  A letter issued in 
December 2003 informed her that such a hearing was scheduled 
for late February 2004.  The appellant responded with a 
letter post-marked January 19, 2004, that she would be unable 
to travel to the United States to attend such a hearing.  
Instead, she requested a hearing before the Board be held at 
the RO in Manila.  Thus, the appellant must be scheduled for 
the next available hearing before a traveling Veterans Law 
Judge (VLJ) of the Board sitting at the RO in Manila, the 
Republic of the Philippines.  See 38 C.F.R. §§ 20.703, 20.704 
(2003).

It is noted that in the appellant's Notice of Disagreement 
received in August 2002 she indicated that her "application 
for benefits [was] being serviced by the local American 
Legion Post..."  In a letter received in October 2002, she 
indicated that she would attend a scheduled hearing before a 
Decision Review Officer and would be accompanied by the 
"Post Commander of the American Legion."  The appellant has 
yet to submit the appropriate VA form appointing an 
accredited representative.  It is unclear if she desires the 
American Legion to act as her representative before VA.  On 
remand, this matter must be clarified.

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the appellant 
and inquire if she wishes to appoint an 
accredited representative to represent 
her before VA.  She should be provided 
with the appropriate VA form to appoint 
such a representative and instructed to 
complete and return this form to VA.  She 
should be allowed a reasonable time in 
which to respond.

2.  Thereafter, the RO should schedule 
the appellant for the next available 
hearing before a traveling VLJ of the 
Board at the RO in Manila, the Republic 
of the Philippines.  She should be 
notified of the time and place of this 
hearing at her last reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



